                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 PRISCILLA L. O’BRIANT
                      Nevada Bar No. 010171
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      702.893.3383
                    5 FAX: 702.893.3789
                      Attorneys for Defendant Garrison Property and
                    6 Casualty Insurance Company dba USAA

                    7
                                                        UNITED STATES DISTRICT COURT
                    8
                                                            DISTRICT OF NEVADA
                    9

                   10
                        WAYNE C. GOODRICH,                               CASE NO. 3:18-cv-00562-MMD-CBC
                   11
                                           Plaintiff,                    STIPULATION AND ORDER
                   12                                                    EXTENDING DEADLINE FOR THE
                                  vs.                                    FILING OF DEFENDANT’S REPLY TO
                   13                                                    PLAINTIFF’S RESPONSE TO
                      GARRISON PROPERTY AND CASUALTY                     DEFENDANT GARRISON PROPERTY
                   14 INSURANCE COMPANY dba USAA,                        AND CASUALTY INSURANCE
                                                                         COMPANY’S MOTION TO DISMISS
                   15                      Defendant.                    PLAINTIFF’S SECOND, THIRD, AND
                                                                         FOURTH CAUSES OF ACTION
                   16
                                 IT IS HEREBY STIPULATED AND AGREED, by and between Priscilla L. O’Briant,
                   17
                        Esq. of LEWIS BRISBOIS BISGAARD & SMITH LLP, counsel for Defendant GARRISON
                   18
                        PROPERTY AND CASUALTY INSURANCE COMPANY dba USAA, and Adam D. Smith,
                   19
                        Esq. of ADAM SMITH LAW, counsel for Plaintiff WAYNE C. GOODRICH (“Plaintiff”), and
                   20
                        pursuant to Local Rules 6-1 and 6-2, that:
                   21
                                 The due date for Defendant’s Reply to Plaintiff’s Response (ECF No. 18) to Defendant’s
                   22
                                                                        January 2,
                        Motion to Dismiss (ECF No. 8), be extended from January 2, 2018
                                                                                   2019 to
                                                                                         to January
                                                                                            January 9,
                                                                                                    9, 2018.
                                                                                                       2019.
                   23
                        ///
                   24
                        ///
                   25
                        ///
                   26
                        ///
                   27
                        ///
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4813-2521-5876.1
ATTORNEYS AT LAW
                    1            Reason for the Extension:

                    2            Counsel for Defendants will need additional time to research and address the issues raised

                    3 in Plaintiff’s Response. This is Defendants’ and Plaintiff’s first request to extend this deadline,

                    4 which is made in good faith and not for purposes of delay.

                    5 DATED this 3rd day of January, 2019.                   DATED this 3rd day of January, 2019.

                    6
                        ADAM SMITH LAW                                       LEWIS BRISBOIS BISGAARD & SMITH            LLP
                    7

                    8
                        By:    /s/ Craig A. Henderson                        By:    /s/ Priscilla L. O’Briant
                    9   ADAM D. SMITH, ESQ.                                  ROBERT W. FREEMAN, ESQ.
                        Nevada Bar No. 009690                                Nevada Bar No. 003062
                   10   CRAIG A. HENDERSON, ESQ.                             PRISCILLA L. O’BRIANT, ESQ.
                        Nevada Bar No. 010077                                Nevada Bar No. 010171
                   11   2340 Paseo Del Prado, Ste. D203                      6385 S. Rainbow Boulevard, Suite 600
                        Las Vegas, Nevada 89102                              Las Vegas, Nevada 89118
                   12   Attorney for Plaintiff                               Attorneys for Defendant
                   13                                                        Clark County

                   14
                                 IT IS SO ORDERED:
                   15

                   16
                                                              ____________________________________
                   17                                         UNITED STATES DISTRICT JUDGE

                   18
                                                                       January 3, 2019
                                                              DATED: ________________________
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4813-2521-5876.1                                 2
